Citation Nr: 0816099	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder ("PTSD").

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in March 2002 and May 2002 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in New 
Orleans, Louisiana in which the RO denied the benefits sought 
on appeal.  The appellant, who served on active duty for 
training from March 23, 1972 to September 15, 1972 and on 
active duty from January 1973 to July 1974 and from August 
1974 to December 1976, appealed those decisions to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
In August 2005, a hearing was held at the RO before the 
undersigned Veterans Law Judge.  Thereafter, the Board 
remanded the case for further development in February 2007.  
The requested development has been completed; and the case 
has been returned to the Board for further review.  

The Board observes for the record that the appellant recently 
submitted VA medical records dated in February 2008 in 
support of his claim. See SSOC response form with attachment.  
This evidence is new, has not been reviewed by the RO, and 
there is no indication of waiver of adjudication by the 
agency of original jurisdiction in the claims file.  However, 
the Board observes that the new evidence submitted is not 
relevant to the specific issues discussed infra.  As such, 
the Board finds that it is not prejudicial to the appellant 
for the Board to proceed with its analysis of the appellant's 
appeal.

  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more probative and persuasive evidence of record 
indicates that the appellant does not have a current 
diagnosis of PTSD.  

3.  While the medical evidence of record shows that the 
appellant currently has a diagnosis of hypertension, the 
appellant's hypertension did not manifest during service or 
within one year following separation from service; and is not 
shown to be causally or etiologically related to service or 
to a service-connected disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been so incurred or 
aggravated, and has not been shown to be proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for PTSD and hypertension, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Specifically, the Board finds that a letter dated in February 
2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also March 2001 letter 
from the RO to the appellant; March 2001 statement in support 
of claim (the appellant acknowledged receipt and review of a 
March 2001 VCAA letter from the RO).  The appellant was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims.  The February 2007 letter 
informed the appellant that additional information or 
evidence was needed to support his service connection claims; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  

Although the February 2007 letter was not sent prior to the 
initial adjudication of the appellant's claims, this was not 
prejudicial to him since the appellant was subsequently 
provided adequate notice, his claims were readjudicated and 
the appellant was provided an additional Supplemental 
Statement of the Case in January 2008. Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III]. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The Board also observes 
that the appellant was afforded a VA examination in May 2004 
in connection with his claim of entitlement to service 
connection for PTSD. 38 C.F.R. § 3.159(c)(4).  However, the 
Board acknowledges that the appellant has not been afforded a 
VA examination in connection with his claim of entitlement to 
service connection for hypertension.  The Board finds the 
RO's decision not to schedule the appellant for a VA 
examination in relationship to his hypertension claim 
appropriate in light of the lack of competent medical 
evidence of record indicating that the appellant experienced 
high blood pressure in service or within one year of 
separation of service.  Absent this evidence, there is no 
information upon which a VA examiner could relate the 
appellant's current diagnosis of hypertension to service; 
therefore making any nexus opinion provided by such an 
examiner entirely speculative in nature. See 38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  In addition, since the Board 
finds below that the appellant is not entitled to service 
connection for PTSD, a VA examination is not necessary for 
resolution of the appellant's secondary service connection 
claim since this claim is contingent upon establishing 
service connection for PTSD.  In this regard, the Board finds 
that to the extent the February 2007 VCAA letter may have 
been insufficient with respect to the appellant's secondary 
service connection hypertension claim, no prejudice has 
occurred to the appellant since PTSD is not a 
service-connected disability and therefore, the claim for 
service connection for hypertension secondary to PTSD must 
denied as a matter of law. See 38 C.F.R. 
§ 3.310(a) (secondary service connection may only be 
established for disabilities that are proximately due to or 
the result of a service-connected disease or injury); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  

Lastly, the Board observes for the record that the RO 
provided the appellant with an explanation of disability 
ratings and effective dates in the February 2007 VCAA notice 
referenced above. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Regardless, since the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims of entitlement to service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned to those claims are rendered moot, and no further 
notice is needed. Id.  

B.  Service connection for PTSD

The appellant contends that he is entitled to service 
connection for PTSD on the basis that while serving in Korea 
in August 1976, he was exposed to an incident that caused him 
to fear for his life. See appellant's January 2001 statement 
in support of PTSD claim.  Specifically, the appellant 
reports that while assigned to the 2nd Infantry division, he 
witnessed the murders of four American officers by North 
Korean soldiers close to the Demilitarized Zone ("DMZ") in 
the Republic of Korea when these officers were enroute back 
to South Korea. Id.; January 2004 statement with VA Form 9.  
The appellant reports that since seeing these murders, he has 
experienced symptoms of PTSD that include depression. January 
2004 statement with VA Form 9.  In addition, the appellant 
reports being traumatized by his exposure to injured soldiers 
during service (August 2004 statements in support of claim) 
and as a result of witnessing the accidental death of another 
soldier when his ambulance was crushed by another vehicle. 
May 2007 statement with medical authorization.      

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the more 
persuasive and credible evidence does not support the 
appellant's claim of entitlement to service connection for 
PTSD.  As such, the Board concludes that this appeal must be 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection 
for PTSD requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); (2) a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).

In this case, the appellant's service records do not reveal 
that he was involved in combat during service or that his 
alleged PTSD stressor event(s) occurred during combat. See DD 
Form 214; appellant's service personnel records; March 2007 
stressor details statement.  As such, the appellant is not 
entitled to the relaxed evidentiary standard of proof 
regarding events that occurred during combat pursuant to 38 
U.S.C.A. § 1154(b); and verification of his alleged PTSD 
stressors is required for service connection to be granted. 
See 38 C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 93 (1993); See also Collette v. Brown, 82 F.3d 389 
(1996).

Prior to discussing the merits of the appellant's claim, the 
Board observes for the record that the RO initially conceded 
the appellant's primary stressor event, specifically that the 
appellant witnessed the murders of four American soldiers 
while on active duty. January 2004 Statement of the Case, p. 
14; August 2005 BVA hearing transcript, pgs. 3, 7.  In this 
regard, the United States Armed Services Center for Unit 
Records Research (formerly known as "CURR"; more recently 
designated as "JSRRC") verified the deaths of two U.S. Army 
officers in August 1976 within the DMZ in the Republic of 
Korea while they were on a tree cutting detail.  The murders 
of the American soldiers became an international media event 
known as the "Panmunjom Tree" incident; and escalated 
tensions between the United States and Korea. February 2002 
CURR response; May 2004 VA examination report, p. 1.  The RO 
appears to have initially conceded the appellant's 
involvement with the Panmunjom Tree incident based upon the 
fact that the appellant was assigned to the same service unit 
to which the Panmunjom Tree victims were assigned. January 
2004 Statement of the Case, p. 14.  However, upon further 
review, the RO found inconsistencies between the details of 
the Panmunjom Tree murders and the details of the murders 
allegedly witnessed by the appellant.  

Specifically, the Board observes that in his statements, the 
appellant reported that he observed four American officers 
being killed (rather than two) while on a tree cutting order; 
and that the North Koreans who killed them came "from 
nowhere out of [the] bushes with axes." Id.  He also 
indicated that the American soldiers were still in their 
vehicle when killed (rather than cutting a tree) as they did 
not "have a chance to get out of their jeep." March 2007 
stressor detail statement; March 2007 statement.  In light of 
these contradictions, the RO determined that the Panmunjom 
Tree incident was not the same stressor incident reported by 
the appellant.  As such, the RO submitted another request to 
JSRRC for verification, a request that included the specific 
details of the appellant's reports that he saw four officers 
killed by North Koreans with axes in August 1976; and that 
the officers did not have time to get out of the jeep. May 
2007 request for information.  That same month, JSRRC 
responded that the PTSD stressor reported by the appellant 
could not be researched due to the lack of more specific 
details. May 2007 JSRRC response.  Thus, none of the 
appellant's alleged PTSD stressor events have been verified.    

Regardless of whether the appellant's alleged stressor events 
have been verified, the Board finds that service connection 
cannot be granted in this case since the more persuasive 
medical evidence of record fails to show that the appellant 
has an established diagnosis of PTSD or that a diagnosis of 
PTSD has been connected to his alleged stressor(s) from 
service.  In this regard, the Board observes that a review of 
the appellant's service medical records fails to reveal 
evidence of any complaints, treatment or diagnoses of 
psychiatric problems during the appellant's period of 
service.  Records dated from June 1973 to November 1976 noted 
problems such as hip pain (June 1973 service medical 
records), eye problems (August 1973 service medical records), 
knee pain (December 1973 and February 1974 service medical 
records), arm pain (March 1975 service medical records), foot 
problems (June 1975 service medical records), stomach pain 
(March 1976 service medical records) and pain associated with 
hemorrhoids (October 1976 and November 1976 service medical 
records), among other things.  During his December 1976 
separation examination, the appellant's psychiatric clinical 
evaluation was reported to be normal.  While the appellant 
reports being discharged from service due to a nervous 
condition (April 1985 statement), the Board observes that 
neither his service medical records nor personnel records 
document such a condition.  In short, the appellant's service 
records show no complaints or findings indicative of PTSD, 
nor are psychiatric problems noted at separation or for years 
thereafter.  

The first medical evidence of record indicating that the 
appellant received treatment for psychological problems 
subsequent to service appears to be dated in May 1983, at 
which time the appellant was treated for paranoid psychosis 
secondary to PCP use. See private medical records. VA medical 
records dated from January 1981 to February 2008 are also 
contained in the claims file.  Of these, records pertinent to 
this appeal reveal that the appellant first requested a PTSD 
consultation in December 2000.  An initial PTSD assessment 
appears to have been conducted in February 2001; and a 
notation to the appellant's medical file indicates that notes 
regarding the appellant's assessment were to follow. See 
February 2001 VA medical records.  However, no specific 
details of the appellant's PTSD assessment were added to the 
appellant's medical records other than to report that the 
appellant was scheduled for several PTSD examinations for 
which he either did not appear and/or asked that they be 
rescheduled. VA medical records dated in April 2001 and May 
2001; VA examination sheet (indicating PTSD examinations were 
requested for the appellant in March 2002 and January 2003).  
In December 2001, the appellant appears to have been 
diagnosed with depression.  However, according to VA medical 
records dated in September 2003, the appellant's depression 
screening was found to be negative and the appellant denied 
that he was being treated for depression. See VA medical 
records dated in December 2001 and September 2003. VA medical 
records dated in April 2004 report that the appellant had a 
history of PTSD and that he used to attend PTSD sessions in 
the past.  However, no diagnosis of PTSD or records 
documenting treatment for PTSD is contained in the claims 
file.  

The Board observes that the appellant was afforded a PTSD 
evaluation in May 2004.  At that time, a VA medical provider 
reviewed the appellant's claims file and VAMC clinical file, 
performed psychological testing, obtained a history from the 
appellant and also observed the appellant's behavior. See May 
2004 VA examination report, p. 1.  In addition, the examiner 
researched the primary stressor event reported by the 
appellant, specifically that he observed the murders of the 
four American officers in August 1976. Id.  In researching 
this stressor event, the examiner noted that the appellant 
served approximately one year in the Korean Demilitarized 
Zone as a distribution clerk and postman. Id.  He found that 
during the appellant's time in Korea, the "tree trimming 
incident" occurred in which a group of American soldiers was 
sent into the DMZ/border to cut down a poplar tree that 
blocked the view from the Allied watchtower. Id.  A 
confrontation occurred with North Koreans over the trimming 
of the tree; and two American soldiers were killed. Id.  The 
appellant reported that he was within 30 to 40 yards of the 
incident. Id., p. 2.  He also reported that he subsequently 
felt so badly about the axe murder incident that he expressed 
his thoughts to others.  He claims that he was then 
discharged from service the next day or so for what he 
believed was his nervousness as a result of this incident. 
Id.  

After reviewing all evidence available to him, including his 
research regarding the tree trimming incident, the examiner 
found several inconsistencies between the appellant's account 
of his alleged stressor event and the August 1976 murders 
such that he essentially opined that the appellant's alleged 
stressor event was not the documented murder of the two 
American soldiers in August 1976 in the DMZ. Id., p. 2.  In 
terms of his observations of the appellant's behavior and his 
evaluation of the psychological data, the examiner found the 
appellant to be a poor historian who either did not 
understand the psychological test items sufficiently or who 
may have been trying to make himself appear as more 
psychologically distressed than he is. Id.  The examiner also 
reported that the appellant's psychological test results were 
unreliable and of questionable validity. Id., p. 3.  
Ultimately, he diagnosed the appellant with phencyclidine-
related disorder not otherwise specified with possible 
cognitive impairment, alcohol abuse and antisocial 
personality disorder. Id.  Notably, he did not diagnose him 
with PTSD. Id.  In his opinion, the appellant did not suffer 
from PTSD or any other mental disorder that could be related 
in any way - - no matter how remotely - - to the appellant's 
military service. Id.  In formulating his opinion, the 
examiner reported that even if the appellant's reported 
witnessing of the axe murders that occurred in August 1976 
along the DMZ was shown to be factual, he felt the appellant 
did not have sufficient symptoms of PTSD or any other 
military-related mental disorder that could be diagnosed. Id.   

Subsequent to his May 2004 VA examination, the appellant was 
seen for a medical visit at a VA medical facility in October 
2004.  At that time, the appellant was diagnosed with anxiety 
but not PTSD. See October 2004 VA medical records.  
Thereafter, VA records dated in March 2005 indicate that the 
appellant's test screen for PTSD was positive once again; and 
the appellant requested an assessment for PTSD.  This 
assessment appears to have been scheduled in July 2005; 
however, the consult/procedure was administratively closed in 
March 2006 for unknown reasons. March 2005 and March 2006 VA 
medical records. The last medical record relating to the 
appellant's mental health appears to be dated in May 2007, 
when the appellant was given a provisional diagnosis of 
"depression/ptsd/insomnia/anxiety" in a consult request 
meeting with a VA registered nurse during a walk-in medical 
visit. See May 2007 VA medical records.  At that time, the 
appellant was directed to follow-up with the psychiatry unit 
at VA. Id.  However, no additional mental health records are 
located in the claims file.   

Thus, while the appellant reports that he has been diagnosed 
with PTSD and has been receiving treatment for PTSD at a VA 
medical center (April 2004 VA medical records; August 2005 RO 
hearing transcript, p. 3), his VA medical records note only 
(1) a purported history of PTSD and (2) a provisional 
diagnosis of PTSD in relationship to other mental health 
diagnoses.  The first, and only, diagnosis of PTSD contained 
in the claims file appears to have been made in connection 
with the appellant's Social Security Administration ("SSA") 
disability decision. See October 2002 SSA decision.  
Unfortunately, this decision seems to have been based in 
large part upon the appellant's unsubstantiated assertions 
that he witnessed the murders of several servicemen while 
stationed in Korea and that he had to withdraw from active 
service as a result of this traumatic event. Id., pgs. 3, 4.  
The SSA decisionmaker seems to have also essentially assumed 
that the appellant has been diagnosed with PTSD even though 
the medical evidence relied upon by the decisionmaker 
indicates only that the appellant may have met the minimal 
criteria for this diagnosis. Id., p. 3; January 2001 
examination report of E.K., M.D. (examiner indicated that the 
appellant may have the minimal criteria for PTSD); February 
2001 consultation report, p. 13 (examiner opined that the 
appellant either had a diagnosis of PTSD or of major 
depression); see also February 2002 private medical records 
(medical examiner indicated that he did not see any evidence 
of mental impairment during his examination).  In addition, 
the SSA decisionmaker appears to have been under the 
impression that the appellant received significant treatment 
at a VA medical facility for both PTSD and depression 
subsequent to his discharge from service, even though the 
records contained in the appellant's SSA file report only 
that (1) the appellant had been seen only for an initial 
visit for PTSD in April 2001 with no follow-up appointments 
being scheduled and (2) the appellant was diagnosed with 
depression in December 2000.  Although the appellant reported 
that he had been diagnosed and treated for PTSD in the past, 
no such records are contained in the appellant's SSA file or 
in the present record on appeal.  While the appellant has 
been given the opportunity to provide additional information 
regarding his purported diagnosis and treatment, he has 
failed to do so. February 2007 BVA remand, p. 3.  Thus, 
contrary to the conclusion of the SSA decisionmaker, the VA 
medical evidence of record does not support a finding that 
the appellant has been treated for or has a confirmed 
diagnosis of PTSD.  

In light of the foregoing, the Board finds the May 2004 VA 
examination report to be competent, probative and persuasive 
evidence that the appellant does not have a confirmed 
diagnosis of PTSD, especially in light of the fact that the 
examiner reviewed all of the evidence of record and prepared 
a very detailed and thorough report regarding his evaluation 
and the reasons why he felt the appellant did not meet the 
diagnostic criteria for a diagnosis of PTSD.  Reviewing the 
examination report in conjunction with the other evidence of 
record leads the Board to the conclusion that while the SSA 
decisionmaker determined from his/her review of the available 
evidence that the appellant's questionable diagnosis of PTSD 
was sufficient upon which to make a SSA determination that 
the appellant in fact has PTSD, that conclusion has been 
refuted in this case.  Thus, the Board finds that the more 
persuasive evidence contained in the claims file indicates 
that the appellant does not have a current diagnosis of PTSD.  
Since there can be no valid claim without proof of a present 
disability, service connection for PTSD in this case must be 
denied. Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  

C.  Service connection for hypertension 

In addition to the foregoing, the appellant contends that he 
is entitled to service connection for hypertension.  In this 
regard, the Board observes that at his personal hearing 
before the Board in August 2005, the appellant testified that 
he was treated for hypertension at a VA medical facility in 
New Orleans on one occasion shortly after he was discharged 
from service, thereby raising the issue of entitlement to 
service connection for hypertension on a presumptive basis 
pursuant to 38 C.F.R. §§ 3.307, 3.309. August 2005 BVA 
hearing transcript, 4 (appellant testified that he was 
treated for hypertension within a year of his discharge from 
service).  Alternatively, the appellant claims that (1) he 
currently has a diagnosis of PTSD that is related to a 
stressor event that occurred in service, (2) his PTSD either 
caused or aggravated his hypertension and thus, (3) his 
hypertension should be service connected on a secondary 
basis. Id., pgs. 4-6 (the appellant testified that he was 
told by a VA medical provider that his hypertension could 
possibly be due to aggravation of his psychological 
condition). 

As set forth above, applicable law provides that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for 
certain chronic diseases, such as hypertension, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition to the foregoing, 
service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition. Id.  The United States Court of Appeals for 
Veterans Claims (the "Court") has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id.

In this case, the medical evidence of record shows that the 
appellant currently has a diagnosis of hypertension. See VA 
medical records dated in 2003 and 2004.  However, these 
records do not show that the appellant developed hypertension 
in service or within one year of separation from service.  In 
this regard, the Board observes that the appellant's service 
medical records contain no complaints, treatment or diagnosis 
of high blood pressure or hypertension while in service.  
These records reveal the appellant was noted to have the 
following blood pressure readings in service: 120 systolic 
pressure ("syst") over 70 diastolic pressure 
("dias")(September 1982 report of medical examination); 
114/82 (January 1973 report of medical examination); 120/88 
(July 1974 report of medical examination); 102/70 (August 
1974 report of medical examination); 118/80 (October 1975 
service medical records); and 136/79 (December 1976 report of 
medical examination)..  

Although the appellant testified at his BVA hearing that he 
was treated for high blood pressure within a year of his 
separation from service, attempts to obtain medical records 
supporting this assertion have been unsuccessful.  
Furthermore, a review of the VA medical records contained in 
the claims file dated from January 1981 to February 2008 
reveal that the appellant's blood pressure readings were 
consistently within the normal range prior to approximately 
January 2001, except for instances when the appellant 
experienced high blood pressure that could be associated with 
other causes. See e.g., May 1983 private medical records (the 
appellant was noted to have a blood pressure reading of 
160/110 when admitted for PCP psychosis).   

Based upon the evidence discussed above, the Board finds that 
service connection on either a direct or presumptive basis 
for hypertension is not warranted in this case.  In addition, 
the Board finds that service connection is not warranted on 
the basis of secondary service connection.  As set forth 
above, the appellant's post-service medical records reveal a 
current diagnosis of hypertension.  Therefore, the first 
element of the secondary service connection test has been 
met; and the remaining question before the Board is whether 
there is medical evidence supporting the appellant's 
assertion that his current hypertension was either caused by 
or aggravated by a service-connected disability. See Allen v. 
Brown, supra.  However, as discussed above, the Board finds 
that the more competent evidence of record indicates that the 
appellant does not have a present diagnosis of PTSD and that 
the appellant is not service-connected for PTSD.  Thus, the 
second element of the secondary service connection test has 
not been met, and service connection on a secondary basis 
must also be denied.    

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
PTSD and hypertension.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, as 
a preponderance of the evidence against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for hypertension is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


